Whiteield, C.,
delivered the opinion of the court.
The appellant was indicted for a capital offense, murder, convicted, and sentenced to the penitentiary for life.
During the progress of the trial, through the gross carelessness of the officers, the defendant left the court .room, walked down the stairs to the first floor of the court house to get some water, and then returned. During this time the examination of a- witness was in progress. This was fatal error, as repeatedly held in .this state. Booker v. State, 81 Miss. 391, 33 South. 221, 95 Am. St. Rep. 474; Sherrod v. State, 93 Miss. 774, 47 So. 554, 20 L. R. A. (N. S.) 509; Warfield v. State, 96 Miss. 170, 50 South. 561; Stanley’s case, 97 Miss. 860, 53 So. *392497. And see, also, Sadler v. State, 98 Miss. 401, 53 So. 783, and McLendon v. State, 96 Miss. 250, 50 So. 864.
Per Curiam.
The above opinion is adopted as the opinión óf the court; and for the reasons therein indicated, the judgment is reversed and the cause remanded. Reversed: and remanded.